DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. Regarding the claim 17, the applicant argues the rejection under 35 U.S.C 103 is improper over Tang US 2017/0131593 in view of Tanaka JP 2015075746A fails to teach or suggest “the at least one transmission region of the polarizer overlaps with 10% to 90% of a display region of each pixel among the pixels” because para.40 and 41 and fig.2 of Tang disclose the polarization regions (401 or 201) completely cover the display regions 301 and the transmittance regions (402 or 202) fall in the transparent regions 302. The Examiner respectfully disagrees. 
Regarding applicant’s argument, Tang discloses each pixel includes “a display region 301” and “a transparent region 302” (see para.3), which are just the names for different regions, and do not mean the transparent region 302 is not part of a display region of each pixel, because the transparent region 302 displays the background object picture (para.41) and the display region 301 displays the image picture (para.46), so that both regions 301 and 302 are considered as a display region of each pixel. Thus, The Examiner finds Tang discloses the at least one transmission region (202 or 
Therefore, The Examiner maintains the rejection. 

Claim Objections
Claim 17 objected to because of the following informalities:  
The last line of claim 17, the phase “the pixels” should be “the at least some of the pixels” because it’s referring to “at least some of the pixels” in lines 6-7 of claim 17, not “pixels” in line 2 of claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Regarding claim 23, the claim limitation “the at least one transmission region has a dot shape” fails to include all the limitations of the claim 17. For instance, when the at least one transmission region has only one transmission region has a dot shape, it will only overlapping only one of the pixels and the current amendment in claim 17 is referring to fig.9 of the current application, so that the at least one transmission region has a line shape, not a dot shape.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17-18, 21-23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 2017/0131593 in view of Tanaka JP 2015075746A (English Translation of Tanaka JP 2015075746A).
Regarding claim 17, Tang discloses a display device, in at least figs.1 and 2, comprising: 
a display panel (30, 60 and 5) comprising pixels (each pixel includes a display region 301 and a transparent region 302, para.3); and
a polarizing plate (2, 20 or 40, fig.1 shows a polarizing plate with two protective layers, para.40) comprising a polarizer (2, a first polarization layer or a second polarization layer) disposed on an entire surface of the display panel (see fig.2),
wherein:
the polarizer comprises at least one transmission region (22, 202 or 402, para.31) overlapping at least some of the pixels (see fig.2) and polarization regions (21, 201 or 401) excluding the at least one transmission region (see fig.2);
the at least one transmission region has a same thickness as the polarization regions (see figs.1 and 2, para.31); and
the at least one transmission region of the polarizer overlaps with 10% to 90% of a display region (301 and 302) of each pixel among the at least some of the pixels (see fig.2, the at least one transmission region of the polarizer overlaps with about 25% of a display region of each pixel among the at least some of the pixels).
Tang does not explicitly disclose the at least one transmission region and the polarization regions include a same material.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one transmission region and the polarization regions include a same material as taught by Tanaka in the display device of Tang for the purpose of forming a polarizer.
Regarding claim 18, Tanaka discloses the polarizer comprises a dichroic material (para.72 and 35) for the purpose of forming a polarizer (para.72). The reason for combining is the same as claim 17.
Regarding claim 21, Tang discloses a group transmittance of the at least one transmission region is 80% or more (see fig.2 and para.40 and 41, it’s about 100% because the transmission region 202 or 402 does not absorb the light entering or outgoing the positions of the transparent regions 302 and para.30).
Tanaka discloses a group transmittance of the polarization regions (36) is 40% to 45% (50% or less) for the purpose of forming a polarizer (para.72-74). The reason for combining is the same as claim 17.
Regarding claim 22, Tang discloses the at least one transmission region has a line shape (para.29).
Regarding claim 23, Tanaka discloses the at least one transmission region has a dot shape (see fig.10) for the purpose of forming a polarizer (para.72-74). The reason for combining is the same as claim 17.
Regarding claim 32, Tang does not explicitly disclose a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm.
Tang discloses a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm (para.18 discloses 50 µm or less and para.64 discloses 5 µm or less) for the purpose of forming a polarizer with improving the processing resolution (para.18).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm as taught by Tang in the display device of Tang for the purpose of forming a polarizer with improving the processing resolution.


Claims 20, 24-27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 2017/0131593 in view of Tanaka JP 2015075746A as applied to claim 17 above, and further in view of Hatanaka US 2015/0301251.
Regarding claim 20, Tang in view of Tanaka does not explicitly disclose an adhesive film disposed between the polarizing plate and the display panel.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive film disposed between the polarizing plate and the display panel as taught by Hatanaka in the display device of Tang in view of Tanaka for the purpose of attaching the polarizing plate to the display panel.
Regarding claim 24, Tang in view of Tanaka and Hatanaka discloses a first protective film (3) disposed directly on a first side of the polarizer (2), and wherein the polarizer is disposed between the first protective film and the adhesive film for the purpose of attaching the polarizing plate to the display panel (para.91). The reason for combining is the same as claim 20.
Regarding claim 25, Tang discloses a second protective film (1) disposed directly on a second side of the polarizer (see fig.1), the second side opposing the first side (see fig.1).
Regarding claim 26, Tang does not explicitly disclose at least one of the first protective film and the second protective film comprises triacetyl cellulose (TAC).
Tanaka discloses at least one of the first protective film and the second protective film (39 and 40) comprises triacetyl cellulose (TAC)(para.58 and 71) for the purpose of protecting the polarizer and improving the strength of the polarizing plate (para.57 and 71).

Regarding claim 27, Tang in view of Tanaka and Hatanaka discloses the adhesive film is disposed between the second protective film (1) and the display panel for the purpose of attaching the polarizing plate to the display panel (para.91). The reason for combining is the same as claim 25.
Regarding claim 32, Tang does not explicitly disclose a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm.
Hatanaka discloses a display device, in at least figs.1-4h, a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm (para.57 discloses 1-5 µm) for the purpose of forming a polarizer (para.57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm as taught by Hatanaka in the display device of Tang for the purpose of forming a polarizer.

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 2017/0131593 in view of Tanaka JP 2015075746A and Hatanaka US 2015/0301251 as applied to claim 24 above, and further in view of Chen US 2015/0131035.
Regarding claim 28, Tang in view of Tanaka and Hatanaka does not explicitly disclose a surface treatment film disposed on the first side of the polarizer; and a barrier film disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film such that the barrier film is disposed between the surface treatment film and the first side of the polarizer.
Chen discloses a display device, in at least figs.5-28, a surface treatment film (AR) disposed on the first side of the polarizer (134); and a barrier film (170) disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film (two layers 180 bonds to each other with 134 acting as an protective film) such that the barrier film is disposed between the surface treatment film and the first side of the polarizer (see fig.28) for the purpose of enhancing reliability of the polarizing plate having antireflection function (para.89).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a surface treatment film disposed on the first side of the polarizer; and a barrier film disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film such that the barrier film is disposed between the surface treatment film and the first side of the polarizer as taught by Chen in the display device of Tang in view of Tanaka and Hatanaka for the purpose of enhancing reliability of the polarizing plate having antireflection function.
Regarding claim 29, Tang in view of Tanaka and Hatanaka does not explicitly disclose a surface treatment film disposed directly on the first protective film; and a 
Chen discloses a display device, in at least figs.5-28, a surface treatment film (182, the upper HC) disposed directly on the first protective film (184, the upper 184); and a barrier film (170) disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer (see fig.28) for the purpose of enhancing reliability of the polarizing plate (para.89) and protecting the first protective film.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a surface treatment film disposed directly on the first protective film; and a barrier film disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer as taught by Chen in the display device of Tang in view of Tanaka and Hatanaka for the purpose of enhancing reliability of the polarizing plate (para.89) and protecting the first protective film.
Regarding claim 30, Chen discloses the barrier film has: a water vapor transmission rate of 10-2 g/m2 per day or less (para.84); and a transmittance of 90% or more (it’s well-known to have the barrier film with a transmittance of 90% or more to have/maintain the high transmittance of the unpolarizing/transmission region, para.47 and abstract) for the purpose of having the barrier film with good moisture blocking (para.84) and have/maintain the high transmittance of the unpolarizing/transmission region. The reason for combining is the same as claim 28.
Regarding claim 31, Chen discloses the surface treatment film comprises at least one of a hard coating layer, an anti-reflection layer (128), an anti-adhesion layer, an anti-diffusion layer, and an anti-glare layer for the purpose of having the polarizing plate having antireflection function (para.89). The reason for combining is the same as claim 28.

Claims 20 and 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 2017/0131593 in view of Tanaka JP 2015075746A as applied to claim 17 above, and further in view of Chen US 2015/0131035.
Regarding claim 20, Tang in view of Tanaka does not explicitly disclose an adhesive film disposed between the polarizing plate and the display panel.
Chen discloses a display device, in at least figs.5-28, an adhesive film (adhesive layer, para.52 and 55) disposed between the polarizing plate (54) and the display panel (46) for the purpose of attaching the polarizing plate to the display panel (para.52).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive film disposed between the polarizing plate and the display panel as taught by Chen in the display device of Tang in view of Tanaka for the purpose of attaching the polarizing plate to the display panel.
Regarding claim 24, Tang in view of Tanaka and Chen discloses a first protective film (3) disposed directly on a first side of the polarizer (2), and wherein the polarizer is disposed between the first protective film and the adhesive film for the 
Regarding claim 25, Tang discloses a second protective film (1) disposed directly on a second side of the polarizer (see fig.1), the second side opposing the first side (see fig.1).
Regarding claim 26, Tang does not explicitly disclose at least one of the first protective film and the second protective film comprises triacetyl cellulose (TAC).
Tanaka discloses at least one of the first protective film and the second protective film (39 and 40) comprises triacetyl cellulose (TAC)(para.58 and 71) for the purpose of protecting the polarizer and improving the strength of the polarizing plate (para.57 and 71).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the first protective film and the second protective film comprises triacetyl cellulose (TAC) as taught by Tanaka in the display device of Tang for the purpose of protecting the polarizer and improving the strength of the polarizing plate.
Regarding claim 27, Tang in view of Tanaka and Chen discloses the adhesive film is disposed between the second protective film (1) and the display panel for the purpose of attaching the polarizing plate to the display panel (para.52). The reason for combining is the same as claim 25.
Regarding claim 28, Tang in view of Tanaka does not explicitly disclose a surface treatment film disposed on the first side of the polarizer; and a barrier film disposed directly on the surface treatment film, wherein the barrier film is disposed 
Chen discloses a display device, in at least figs.5-28, a surface treatment film (AR) disposed on the first side of the polarizer (134); and a barrier film (170) disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film (two layers 180 bonds to each other with 134 acting as an protective film) such that the barrier film is disposed between the surface treatment film and the first side of the polarizer (see fig.28) for the purpose of enhancing reliability of the polarizing plate having antireflection function (para.89).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a surface treatment film disposed on the first side of the polarizer; and a barrier film disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film such that the barrier film is disposed between the surface treatment film and the first side of the polarizer as taught by Chen in the display device of Tang in view of Tanaka for the purpose of enhancing reliability of the polarizing plate having antireflection function.
Regarding claim 29, Tang in view of Tanaka does not explicitly disclose a surface treatment film disposed directly on the first protective film; and a barrier film disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer.
Chen discloses a display device, in at least figs.5-28, a surface treatment film (182, the upper HC) disposed directly on the first protective film (184, the upper 184); 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a surface treatment film disposed directly on the first protective film; and a barrier film disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer as taught by Chen in the display device of Tang in view of Tanaka for the purpose of enhancing reliability of the polarizing plate (para.89) and protecting the first protective film.
Regarding claim 30, Chen discloses the barrier film has: a water vapor transmission rate of 10-2 g/m2 per day or less (para.84); and a transmittance of 90% or more (it’s well-known to have the barrier film with a transmittance of 90% or more to have/maintain the high transmittance of the unpolarizing/transmission region, para.47 and abstract) for the purpose of having the barrier film with good moisture blocking (para.84) and have/maintain the high transmittance of the unpolarizing/transmission region. The reason for combining is the same as claim 28.
Regarding claim 31, Chen discloses the surface treatment film comprises at least one of a hard coating layer, an anti-reflection layer (128), an anti-adhesion layer, an anti-diffusion layer, and an anti-glare layer for the purpose of having the polarizing plate having antireflection function (para.89). The reason for combining is the same as claim 28.
Regarding claim 32, Tang does not explicitly disclose a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm.
Chen discloses a display device, in at least figs.5-28, a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm (para.57 discloses few microns to 30 microns) for the purpose of forming a polarizer (para.57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm as taught by Chen in the display device of Tang for the purpose of forming a polarizer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871